Appeal by employer and his insurance carrier from an award of the Workmen’s Compensation Board in favor of the claimant. The claimant was employed as a barber by one Salvatore Mule. On June 23, 1945, while the claimant was engaged in barbering a patron, a eoemployee, without warning, attacked him and slashed him, as a result of which the claimant suffered serious injuries as well as permanent facial and neck disfigurement. The contention of the appellants is that the injuries did not arise out of the employment. It is conceded that they were sustained in the course of such employment. The board found that the injuries arose out of the employment and occurred in the course of such employment. The evidence amply sustains the finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.